Citation Nr: 1215870	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  09-45 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to October 1945 and from September 1952 to July 1954. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In July 2010, the Veteran and his spouse testified at a video-conference hearing before the undersigned.  A transcript of that hearing is of record.  

Within an August 2010 decision, the Veteran was denied in pertinent part service connection for PTSD.  He appealed this determination to the U.S. Court of Appeals for Veterans Claims (Court).  Within a January 2012 order, the Court granted a Joint Motion for Partial Remand (Joint Motion), which had the effect of vacating the August 2010 decision as to the denial of service connection for PTSD, and returning this issue to the Board for further consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  According to the January 2012 Joint Motion, the Board erroneously rejected the Veteran's account of his work during service aboard a damaged British tanker, during which he feared for his life.  By the terms of the Joint Motion, the Board "will remand for requests for corroborating records to be requested from the appropriate records custodians."  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and other government records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A.  

Service personnel records confirm the Veteran was stationed at the Navy Operating Base in Guantanamo Bay, Cuba, in 1942-43.  He served as a Construction Mechanic, Third Class at that time.  At his July 2010 hearing, the Veteran stated that in 1943, he and a party of sailors went out to a British tanker which had been struck by a torpedo from a German submarine.  They went out to make emergency repairs to the vessel to keep it afloat and get it into port.  At the time, he stated he was in fear for his life, as the German submarine could have fired another torpedo into the tanker, or it could have sunk while he and the other men were working within it.  As records of this incident could aid in verification of the Veteran's claimed stressors, attempts to obtain such records must be made by VA.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the U.S. Army and Joint Services Records Research Center (Research Center), or any other appropriate custodian of military records, and request any records of Allied merchant ships repaired by personnel at the Navy Operating Base in Guantanamo Bay, Cuba in 1943.  Copies of this inquiry as well as any response by the Research Center must be associated with the file.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

